Title: From Benjamin Franklin to Jonathan Williams, Jr., 29 July 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,Passy, July 29. 1780
By a Letter from M. Schweighauser I find you were arrived: I hope you found all well. He writes me a Letter relating to the 20,000 Musket Barrels which I send for your Perusal & Opinion, with a Copy of my Answer. You will return it to me. I find in his Account of the Arsenal, that the rest are gone or pack’d, & I should think it hardly worthwhile to unpack them. Indeed I do not find any Muskets pack’d with Stocks, except 30 Cases from Holland which I suppose are good and new. I wish to know where the Ship is, and when you begin to load. I also want much to know what Bills you have drawn on M de Chaumont, and when payable, and whether you have now drawn for the whole, and what the Amount. I am

Mr Jonath. Williams
  
  BF. to J Williams July 29. 1780 Desire to know what Bills have been drawn on Mr de Chaumont & the Amount
